Citation Nr: 0634014	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  00-10 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened 
the veteran's previously denied claim for service connection 
for PTSD.  In September 2006, the veteran testified before 
the Board at a hearing that was held in Washington, D.C.  

Although the RO reopened the veteran's claim for service 
connection for PTSD, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in an October 1994 rating decision.  In August 1995 
rating decision, the RO declined to reopen the veteran's 
claim for service connection for PTSD.  The veteran did not 
appeal either decision.

2.  Evidence received since the October 1994 decision and the 
August 1995 decision which declined to reopen the claim 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The October 1994 and August 1995 rating decisions that 
respectively denied service connection and declined to reopen 
the veteran's claim for service connection for PTSD are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In decisions respectively dated in October 1994 and August 
1995, the RO denied the veteran's claim for service 
connection for PTSD and declined to reopen the claim.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2006).  Thus, the October 1994 and August 
1995 decisions became final because the appellant did not 
file a timely appeal from either.

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in October 1998.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2000).  The Board notes, as an aside, that the definition of 
"new and material evidence" has been changed, but the 
latest definition only applies to applications to reopen a 
finally decided claim received by VA on or after August 29, 
2001; thus, this change does not apply to the instant case 
because the claim to reopen was received before that date.  
See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2005).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, post-
service VA medical records, and the veteran's statements.  
The RO found that the veteran had not submitted PTSD 
stressors capable of verification, and that there was 
consequently no nexus between his PTSD and his period of 
active service, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection for PTSD in October 1998.  The Board finds that 
the evidence received since the last final decision bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Evidence received since the last final decision includes 
September 2006 testimony before the Board in which the 
veteran described a North Vietnamese attack on the camp at 
which he was stationed in approximately June 1971.  The 
veteran described the attack as involving incoming fire, 
eventually overrunning the camp, necessitating the evacuation 
of troops.  The veteran stated that at the time of the 
attack, the camp had no infantry support.  The Board finds 
this stressor to be sufficiently detailed to allow for 
verification by United States Army and Joint Services Records 
Research Center (JSRRC).  This evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  New evidence is sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Thus, the claim for service connection is 
reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The claim for service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.


REMAND

As the Board has determined that the previously denied claim 
for service connection for PTSD is reopened, the second step 
for the Board in this case is to assess the new and material 
evidence in the context of the other evidence of record and 
make new factual determinations.  See Masors v. Derwinski, 2 
Vet. App. 181, 185 (1992).

In this regard, the Board finds that the claim must be 
remanded in order that the stressors upon which the veteran's 
PTSD diagnosis is based may be verified.  In September 2006 
testimony before the Board, the veteran described a North 
Vietnamese attack on the camp at which he was stationed in 
approximately June 1971.  The veteran described the attack as 
involving incoming fire, eventually overrunning the camp, 
necessitating the evacuation of troops.  The veteran stated 
that at the time of the attack, the camp had no infantry 
support.  The Board finds this stressor to be sufficiently 
detailed to allow for verification by United States Army and 
Joint Services Records Research Center (JSRRC).  
Specifically, this stressor may be verified by requesting the 
unit history for the 20th Engineering Battalion (Cbt), 
Company D, for the period of March 1971 to August 1971.

Additionally, it appears that VA records are outstanding.  In 
September 2006 testimony before the Board, the veteran 
reported that he had first received VA treatment related to 
his "nerves" in 1972 at the VAMC in Wilmington, Delaware.  
It does not appear that records associated with that 
treatment have yet been requested.  Because these additional 
records may be useful in deciding the veteran's claim, these 
records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the United States Army 
and Joint Services Records Research 
Center (JSRRC) examined the unit 
history of the 20th Engineering 
Battalion (Cbt), Company D, for the 
period from March 1971 to August 1971 
to determine whether the veteran's 
alleged stressors can be verified.  

2.  Obtain the veteran's treatment 
record from the VAMC in Wilmington, 
Delaware from approximately 1972 to 
June 1994.  If these records are no 
longer on file, a request should be 
made for the same from the appropriate 
storage facility.  All efforts to 
obtain any records should be fully 
documented, and the facilities queried 
should be requested to provide a 
negative response if records are not 
available.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for PTSD.  If action 
remains adverse to the veteran, provide 
the veteran and any representative with 
a supplemental statement of the case 
and allow him an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


